 In the MatterOfWHITEPIGMENTCORPORATIONandUNITED STONEAND ALLIED PRODUCTS WORKERS OF AMERICA(C. I.0.)CaseNo. R-3794.-Decided May 27,1942Jurisdiction:inert pigment manufacturing industry.Investigation and Certification of Representatives:existence of question:stipulated;election necessary.UnitAppropriate for Collective Bargaining:all production and maintenanceemployeesat the Company's Florence,Vermont,plant, including truck drivers,but excluding executives,foremen, clerical employees,and watchmen ; nodisrute as to ; the assistant foreman, construction foreman, and the employeesat theC pany's Waltham, Massachusetts,plant excluded over objection ofthe Company.Mr. Edmund J. Blake,of Boston,Mass.,for the Company.Mr. Samuel E. Angoff,of Boston,Mass.,for the Union.Mr. Gerard J. Manack,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Stone and Allied ProductsWorkers of America (C. I. 0.), herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees ofWhite Pigment Corporation, Florence,Vermont, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeAlbert J. Hoban, Trial Examiner. Said hearing was held at Rut-land,Vermont, on April 30, 1942.The Company and the Unionappeared and participated.'All parties were afforded full opportu-nity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.'Independent Marble Workers of Vermont, althoughserved withnotice, did not appear.41 N. L.R. B., No. 80.379 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWhite Pigment Corporation, is a Vermont corporation having itsprincipal office at Proctor, Vermont.The Company operates a plantand quarries at Florence, Vermont, and a plant at Waltham, Massa-chusetts, and at those places is engaged in the manufacture and sale ofinert pigments.During the calendar year 1941, the Company, inaddition to the raw materials obtained from its quarries, secured rawmaterials from other sources for use at the Florence, Vermont, plant,60 percent of which was obtained from points outside the State ofVermont.During the same period, the Company sold products pro-duced at the Florence, Vermont, plant, valued at approximately $250,-000, 90 percent of which was shipped to points outside the State ofVermont.The Company concedes that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Stone and Allied Products Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company and the Union stipulated that a question concern-ing representation had arisen in that the Company, upon request, haddeclined to recognize the Union as the exclusive representative of theproduction and maintenance employees at the Florence, Vermont,plant and quarries.A statement of the Regional Director, introduced in evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe Union claims that all production and maintenance employeesat the Company's Florence, Vermont, plant and quarries, including2The Regional Director reportedthat the Union submitted50membership cards(excluding 2 duplicates),39 of whichappeared to bear genuine signatures of personswhose names were on theCompany's current payrollThere are approximately 63employees in the appropriate unit. ',WHITE' PIGMENT CORPORATION,..381truck drivers, but excluding. executives, foremen, assistant foremen,clerical employees, and watchmen, constitute an appropriate unit.The Company would include, the Union would exclude, the following-employees,:,1.The assistant foreman:The assistant foreman assists the oneforeman at the Florence'plant and quarries and is in complete chargeduring the foreman's absence.The assistant foreman may recommendthe hiring and discharging of employees and receives a weekly salary.3Although he performs some manual labor, it is clear that his super-visory duties occupy a major portion of his time.We find that theassistant foreman is a supervisor, and, as such, should be excludedfrom the unit.2.The construction foreman:The construction foreman, under thesupervision of the foreman, directs the work of three men in the"installation of machinery and pouring of concrete and fixing upderricks."Although he is paid by the hour, he receives higher wagesthan the men working under him, and may recommend the hiring anddischarging of employees.Although the construction foremanspends a substantial amount of time in performing manual labor, hissupervisory duties are not affected thereby, but are continuous.Wefind that the construction foreman is a supervisor, and, as such, shouldbe excluded from the unit.3.The Waltham plant employees:The Waltham, Massachusetts,plant is located 170 miles from the Florence plant.Both plants areengaged in the same type of work and are under the supervision ofthe Company's general manager.The interchange of employees be-tween the two, plants is negligible,4 and the intermingling of andacquaintanceship among employees appears limited.'The Walthamplant employs approximately 21 persons, who receive higher wagesthan the Florence plant employees, because of higher living costsinWaltham.The Union has not organized the Waltham .plant.Under the circumstances, we find that the Waltham plant employeesshould be excluded from the unit.We' find that all production and maintenance 'employees at theFlorence, Vermont, plant of the Company, including truck, drivers,but excluding executives, foremen, the assistant foreman, the con-struction foreman, clerical employees, and watchmen, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.3All other employees, except the foreman, are hourly paid employees*During the past year, the construction crew from the Florence plant, consisting offour men, went to the Waltham plant six times to perform construction jobs, and on afew occasions some Florence plant employees were sent to the Waltham plant to learnprocessing work5 The record indicates that practically the only association between the employees isamong a group of employees whom the Company brought from Georgia and distributedbetween the two plants.c' 382DECISIONS OF NATIONAL LABOR" RELATIONS BOARDV. THEDETERMINATION OF REPRESENTATIVESWe shall direct. that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-,ployees in the, appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tionherein,, subject , to the limitations and additions 'set forth in: theDirection.,.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board, by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby.DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with White PigmentCorporation, Florence, Vermont, an election by secret )ballot shall beconducted as early as possible but not later than thirty (30) daysfrom the date' of this Direction, under the direction and supervisionof the Regional Director for the First Region, acting in this matter'asagent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of 'this Direction, including any such employees who did notwork during said pay-roll period because they were ill or on vacationor in the active military service or training,of the United States, ortemporarily laid off, but excluding any who have since quit or beendischarged for cause, to determine whether or not they desire tobe represented by United Stone and Allied Products Workers ofAmerica (C. I. 0.) for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election. In the Matter OfWHITEPIGMENT CORPORATIONandUNITED STONEAND ALLIED PRODUCTS WORKERS OF AMERICA (C. I. 0.)Case No. R-3794CERTIFICATION OF REPRESENTATIVESJune 020, 1942On May 27, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceedings.Pursuant to the Direction of Election, an election by secret ballot wasconducted on June 5, 1942, under the direction and supervision of theRegional Director for the First Region (Boston, Massachusetts).On June 6, 1942, the Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, duly issued and served upon the partiesan Election Report.No objections to the conduct of the ballot orto the Election Report have been filed by any of the parties.As to the balloting and the results thereof, the Regional Directorreported as follows :Total number eligible to vote______________________________49Total number of votes cast________________________________53Total number of valid votes_______________________________43Total number of ballots marked for the Union______________28Total number of ballots marked against the Union_________-15Total number of blank ballots_____________________________1Total number of void ballots ------------------------------0Total number of challenged ballots________________________9-By virtue of and pursuant to the power vested ii. the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that United Stone and Allied ProductsWorkers of America (C. I. 0.) has been designated and selected bya majority of all production and maintenance employees of the WhitePigment Corporation, Florence, Vermont, including truck drivers,but excluding executives, foremen, the assistant foreman, the construe-141 N.L. It. B. 379.383 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion foreman, clerical employees, and watchmen, as their representa-tive for the purposes of collective bargaining, and that, pursuant tothe provisions of Section 9 (a) of the National Labor Relations Act,United Stone and Allied Products Workers of America (C. 1. 0.) isthe exclusive representative of all such employees for the purposesof collective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.